Interim Decision *1479

Meal= or

PANG*

In Deportation Proceedings
A-15169531

Decided by Board Arno 9,1965
(1) Authority exists under sections 235, 287(a) and 287(b), /mmigmtion and
Nationality Act, for a Service officer to interrogate or take evidence T/0111
an alien as to his right to remain in the United States, and respondent's prehearing sworn statement made voluntarily and withont_requesk: for kepre- •
entaiobycuslfreanivtgohSercisadmblIn
evidence in deportation proceedings (8 DIM 20.14(0) f Is not in violation
of .due process or fair hearing; and is not bound by Judicial rules of evidence concerning antheuLtication'In criminal proceedings since a deportation
proceeding is civil in nature rattier than criminal and Is not within Escobedo v. Illinois, 378 U.S. 478 (1964), and Monfort T.. tinned States, 377
U.S. 201 (1964).**
(2) An alien who refuses to testify at his deportation hearing must nevertheless
show his right to stay in the United States or he must depart.** '
•

Order: Act of 1952--Section 241(a) (2) [8 U.S.O. 1251(a) (2) Entered
after having been refused permiseion to4tand as a
crewman.

The special inquiry officer found that respondent is 34 years old,
married, male, alien, a native and citizen of China, who last arrived
in the United States at New York on September 4, 1962. The special
inquiry officer found further that he is a crewman who was refused
permission to go ashore but that he did go ashore, and has remained
in the-United States since that date. The special inquiry officer
found respondent deportable on the charge set forth above and
ordered him deported to the Republic of China on Formosa.
Respondent requests termination of these proceedings on the
ground that the above-found facts are not established by the record.
*NOTE: See also, Matter of Pang, Int. Dee. No. 1502, of which tb- alien it
this case is also the subject.
*•Reaffirmed, 308 5'.2d 687 (0.A. a, 1966).

213

Interim.Deeision *1479
-Respondent declined, through comma', to request voluntary departure
from the United States, and he made no application for temporary
withholding of deportation under section 243(h) of the Immigration.
and Nationality Act. He appeals from the speciaL inquiry officer's

finding that he is deportable. The appeal will be dismissed.
The following facts are admitted: On November 4, 1964, two investigators for the Immigration and Naturalization Service stopped
at a restaurant in Allentown, Pennsylvania, on a routine check.
They went directly to the kitchen, identified themselves as investigators for the Immigration and Naturalization Service, talked to Mr.
Low,

one of the cooks, and then to respondent. The record contains

an affidavit dated November 6, 1964, executed at Philadelphia, Pennsylvania, referred to hereinafter as Fallibit 2. Rvhibit 2 was written
by Harold Stokes, one of the investigators, from information taken
through an interpreter for the Immigration and Naturalization Service, Mr. Mervin Kan.
Respondent alleges with regard to Exhibit 2 that it was improperly admitted into evidence: (1) in violation of the respondent's

constitutional rights under the Fifth Amendment, (2) in violation
of the rules of evidence concerning authentication and that a proper
foundation was not laid, (3) in violation of the Supreme Court decisions guaranteeing the right to an attorney at the time an investigation for'deportation is initiated. Respondent further alleges that
the Immigration and Naturalization Service did not sustain its burden of proof in the deportation hearing_
Exhibit 2, Affidavit, is written on Form I-2161 which has at the
top a printed acknowledgment by the affiant stating, "I,
acknowledge that the above-named officer has identified himself to me
as an officer of the United States Immigration and Naturalization
Service authorized by law to administer oaths and take testimony in
connection with the enforcement of the Immigration and Naturalization laws of the 'United. States. I am willing to make a sworn
statement before him. I understand that any statement which I
make must be freely and voluntarily given and that it may be used
by the Government as evidence in any proceedings against me or any
other person. Being duly sworn, I make the following statement
freely and voluntarily :". In this affidavit respondent stated that he
was born in China on October 2, 1930, that he is a Chinese citizen,
that neither of his parents was ever a United States citizen or resi-

dent in this country. He stated that he arrived in the 'United' States
at New York September 4, 1962, and was refused permission to go
ashore by the immigration officers, but that he went ashore with his
"boss, the bosun" between 6 p.m. and 8 p.m. He further stated gen214

Interim Decision $479
erally his movements from town to town since his entry, gave his 'Social Security number, and stated that he had come to the United
States only once before—as a member of the SS "Hindustan" in 1961
or 1962 at which time.he was refused shore leave at Norfolk, Virginia. The affidavit is signed "Ah Chiu Pang" both on pages 1 and
2. A certification by Mr. Kan, the interpreter, on page 2 declares (in
part), "I read the foregoing to Ab. Chia Pang and that he stated that
understood were true and correct".
Respondent's hearing was called for March 2, 1965, at Philadelphia, Pennsylvania. He requested a continuance to get a lawyer.
He was informed that the order to show cause had instructed him to
appear with a lawyer if he 'wished to be represented. He was nevertheless, given until March 12, 1965, to secure counsel. At the hearing
on March. 12, and on March 19, 1965, respondent stated his name and
where he resides, and he declined to answer all other questions on
the ground that he was .invoking the Fifth Amendment.
Mr. Harold Stokes, the investigator for the Immigration and Naturalization Service, testified that Allentown, Pennsylvania, is part of
his District, and that he works out of the Philadelphia District office. He testified: that he and another investigator were making a
routine search in Allentown,•ecanse there had recently been a number of desertions from Chinese. vessels in that district. Mr. Stokes
identified respondent as the person, Ah Chin Pang, whom he found
at Allentown. world g in the kitchen of the Rubes' Restaurant.
First the investigators showed him their credentials and identified
themselves as immigration officers. Respondent was asked for his
passport or any other form of identification. He admitted that he
had no papers, and that he was prepared to go with them. Mr.
Stokes testified that respondent said in English, "I do not have any
papers". Otherwise, the conversation between the investigators and
respondent was through Mr. Low, a Chinese cook in the restaurant
kitchen. who acted as interpreter. They next saw him in the Philadelphia office, perhaps two days later, at which time a statement was
taken from respondent. This statement was written in Mr. Stokes'
handwriting' and taken, through Mr. Kan, a regular Immigration
and Naturalization Service interpreter. Mr. Stokes testified that he
placed respondent under oath, and respondent signed the affidavit.
Mr. Stokes also testified. that the respondent was told that the affidavit was a voluntary statement, that it could be used in any proceeding against him, and that he did not -ask. to be 'represented by
counsel.
Counsel contends that Exhibit 2 is not properly identified or related to respondent, in that Mr. Ken, the interpreter, testified that he
215

Interim Decision #1479
did not specifically remember respondent, and could not identify respondent as the person who signed the statement; he could only
testify as to the invariable procedure followed in all cases. Mr. Kan
testified that he had worked as a part -time interpreter for the Immigration and Naturalization Service for approximately two and a half

years, and is called to act as interpreter an average of "a couple
times a month". He testified that he does not remember names, that
he did not remember respondent by name, but that respondent spoke
to him when he entered the hearing, saying, "We meet again", and
this recalled hint to Mr. Kan. He testified that the initialc
"A. C. P." on page 1 were placed there by respondent in the interpreter's presence. Mr. Kan testifies that the procedure is always
the same, that he reads back the questions or statement to the alien,
and then signs his own- name, and the one who is questioned is also
asked to sign his name. He testified that he always reads the entire

affidavit including the printing and the handwriting, that the one
being questioned is always advised that he may refuse to answer, and
that any testimony he gives may be used against him. Counsel
objects that Exhibit 2 and the signature thereon were not adequately
identified by Mr. Han. We believe that the interpreter's testimony
was clear and positive that prior to the signing the interpreter read
the statement back to respondent, and that iespondent signed his
name to the affidavit.
Therspeeial inquirtofficer cited Title 8, Code of Federal Regulations, section 242.14(en providing that a special inquiry officer may
receive in evidence any oral or written statement previously made
by the respondent or any other person during an investigation which
is material and relevant to any issue in the case. The Serviee Reprosentstive in oral argument referred to section 225 and section 2137(a)

of the Immigration and Nationality Act providing that any officer
or employee of the Immigration Service authorized by regulation
prescribed by the Attorney General, shall have power without warrant to interrogate any alien or person believed to be an alien as to
his right to be or to remain in the United States. We also commend
for respondent's consideration section 287(b) regarding the authority of an officer or, employee of the Service to take and admini-

ster oaths and take and consider evidence concerning the privilege of
any person to reside in the United - States.
Counsel stands upon the contention that the Government bears the
burden of proof in deportation proceedings. Section 291 of the Immigration and Nationality Act (8 U.S.C. 1361), however, provides:

In any deportation proceeding under chapter 5 against any person,
the burden of proof shall be upon such person to shot? the time,
place, and manner of his entry into the United States, but in present216

_

Interim Decision. #1479
ing such proof he shall be entitled to the production. of his visa or
other entry 'document, if any, and of any other documents and records, not considered. by the Attorney General to be confidential, pertaining to such entry in the custody of the Service. If such burden
of proof is not sustained, such person shall be presumed to be in.the
United States in violation of law.
Respondent attempts to draw an analogy between the priliminary
statement (Ex. 2) made by him and the preliminary interrogations
in Escobedo v. Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 Led. 2d 977
(1964), and ilfassiah v. United States,. 377 U.S. 201, 84 S.Ct. 1199,
12 Led. 2d 246 (1964), -wherein it was held that an indicted defendant was entitled. to the aid of counsel following interrogation
by police in an extra-judicial proceeding. Messiah, and Escobedo are
criminal cases concerned with the admissibility of incriminating
statements made by the defendants in absence of counsel and prior
to trial. In Mania. the incriminating statement was obtained. by a

federal agent after indictment while the accused was free on bail.
The accused in the Embed° case made the incriminating statement during a police interrogation prior to indictment and after
the police had denied his request to consult with his attorney. The
police also failed to inform thi accused .of his right to remain
silent. The convictions of both Messiah and Escobedo were reversed on constituticeial grounds. It has been held. repeatedly that
immigration proeiedings are civil rather than criminal, ifareelZo v.
Bands, 349 U.S. 302, 99 L.ed. 1107 (1955), and that the rules of evidence applicable in courts of law in criminal proceedings need not be
followed. U. Seas rel. Impastato T. O'Rourke, 211 F.2d 609 (8th
Cir., 1954), and cases cited. (cert. den. 348 U.S. 827).
All of counsel's arguments regarding the admissibility of Exhibit
2, the Government's burden of proof, and. the complaints regarding
fair hearing and due procesa were made and rejected in Pereira V.
Hurt, 169 F. Supp. 81 (D.C. N.Y., 1958), and Vlisidis v. Holland,.
150 F. Supp. 678 (D.C. Pa., 1957). The latter case particularly
briefs exhaustively the issues of the civil nature of deportation proceedings, adverse inferences from silence, and proof from official records. Pereira and Vlisidis were both alien seamen who jumped ship
in the United States, who gave preliminary statements to immigrant
inspectors, and who acquired counsel for hearings, following which
they stood mute. On appeal they claimed that they had not been
given due process and a fair hearing. Vlisidis quotes from Williams
v. Butterfield, 145 F. Supp. 567 (D.O. Mich., 1956), as follows:
The concept of due process is, of course, applicable to such a proceeding. but it
does not necessarily embrace judicial rules of evidence. The plaintiff was
afforded a hearing before the proper administrative agency ,. He tens given 312

217

Interim Decision *1479
opportunity to testify and present evidence. Me declined to exercise his right

in this regard.

Respondenthas not denied that he is an alien, nor has he asserted
that he is lawfully in this country. To paraphrase *Vlisitlis, the alien
who-stands' mute at his hearing stands in no better position than
that of an alien who chooses to testify. Sooner or later he must
show his right to stay in the United States, or he must depart.
The trial attorney for the Immigration and Naturalization Service
offered in evidence the passport alleged to be respondent's, and containing• some of the same information as that set forth in Exhibit 2.
The special inquiry officer refused to accept the passport in evidence.
In Pereira v. Murff i supra, this Board disregarded a passport offered -under similar circumstances, but the court stated, "I- find that
the passportivas also properly introduced into evidence". Since the
epeCiay inquiry officer declined to admit the passport,' of course, it is

not. in evidence here.
We find that the special inquiry officer's determination of deportability was based upon reasonable, substantial and probative evidence,
and that respondent's assertions that the proceedings were improperly conducted, and that error was committed in the admission
of evidence, are groundless. We find respondent to be an alien and
deportable on the charge set forth in the order to show cause. The
appeal will be dismissed.
ORDER: It is ordered that the appeal be and is hereby dismissed.

218

